435 So. 2d 1326 (1982)
Rickey Joe THOMAS
v.
STATE.
7 Div. 837.
Court of Criminal Appeals of Alabama.
May 18, 1982.
PER CURIAM.
Pursuant to the mandate of the Supreme Court of Alabama in the case of Ex parte: Rickey Joe Thomas (In re: Rickey Joe Thomas v. State of Alabama), 81-21, 435 So. 2d 1324 (Ala.) released on February 5, 1982, it is ordered that the sentence of appellant be vacated and the cause remanded to the Circuit Court of DeKalb County, for a sentence hearing, and a sentence consistent with the Supreme Court opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.
Appeal after remand, Ala.Cr.App., 435 So. 2d 1327.